lawrence g graev and lorna graev petitioners v commissioner of internal revenue respondent docket no filed date petitioner husband p-h contributed cash and a con- servation easement to n a charitable_organization before the contribution n at p-h’s request issued to p-h a side letter which promised that in the event r disallows ps’ charitable_contribution deductions n will promptly refund your entire cash endowment contribution and join with you to imme- diately remove the facade conservation_easement from the property’s title ps claimed charitable_contribution deductions for the cash and easement donations r contends the side letter made those contributions conditional gifts that are not deductible under sec_170 since the likelihood that n would be divested of the cash and easement was not neg- ligible held ps’ charitable_contribution deductions are not allowed because at the time of p-h’s contributions the possi- bility that the deductions would be disallowed and as a result that n would return the contributions was not so remote as to be negligible under sec_1_170a-1 sec_1_170a-7 and sec_1_170a-14 income_tax regs frank agostino eduardo s chung jeremy m klausner and reuben g miller for petitioners shawna a early for respondent contents findings_of_fact nat the property increased irs scrutiny of easement contributions nat’s solicitation the side letter appraisal noncash contribution to nat verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports cash contribution to nat subsequent communications from nat and federal_income_tax returns notice_of_deficiency opinion i charitable_contributions a generally b conditional gifts c partial_interests in general d conservation easements e construing so remote as to be negligible ii analysis a the possibility of disallowance by the irs the possibility of disallowance as a matter of fact a increased irs scrutiny b the side letter disallowance as a subsequent event b the possibility of return of the contributions conservation easements under new york law merger doctrine nullity voluntary removal of the easement iii conclusion gustafson judge pursuant to sec_6212 sec_1 the internal_revenue_service irs determined deficiencies in tax for petitioners lawrence and lorna graev in the amounts of dollar_figure for and dollar_figure for resulting from the disallowance of charitable_contribution deductions the graevs claimed for those years the irs also determined that mr and mrs graev are liable for accuracy- related penalties under sec_6662 and alternatively under sec_6662 for and mr and mrs graev petitioned this court pursuant to sec_6213 for redetermination of these deficiencies and penalties the issue for decision at present is whether the deductions that the graevs claimed for charitable_contributions of cash and a conservation_easement the national unless otherwise indicated all section references are to the internal_revenue_code u s c the code as amended and all rule references are to the tax_court rules_of_practice and procedure they donated to verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner architectural trust nat should be disallowed because they were conditional gifts we hold that the graevs’ con- tributions were conditional non-deductible gifts findings_of_fact the parties submitted this issue fully stipulated pursuant to rule reflecting their agreement that the relevant facts could be presented without a trial the stipulated facts are incorporated herein by this reference mr and mrs graev resided in the state of new york when they filed the petition nat the parties have stipulated that f or purposes of the court’s decision regarding the conditional gift issue nat is a qualified_organization under sec_170 to which a charitable_contribution can be made that is deductible for tax purposes nat’s stated mission is to preserve historic architecture in metropolitan areas across the united_states nat solicits the contribution of facade conservation ease- ments by owners of property with historic significance as determined by the national park service when nat solicits potential donors it features the potential charitable deduc- in date the parties entered into a stipulation to be bound by which they agreed that if in this case the court decides the conditional gift issue in the graevs’ favor the outcome of some the other issues in this case chiefly the valuation of the contributed easement will follow the out- come of a then-pending case that case was decided in favor of respondent in date appealed to the u s court_of_appeals for the second circuit vacated and remanded and decided again in favor of respondent in janu- ary see scheidelman v commissioner tcmemo_2010_151 va- cated and remanded 682_f3d_189 2d cir remanded to tcmemo_2013_18 decision in that case was entered date and the time to appeal has not yet expired but we are able to resolve the issue ad- dressed herein without awaiting the resolution of the scheidelman issues we do not resolve here the issue of the graevs’ liability for the penalties which will be a subject of future proceedings the burden_of_proof is generally on the taxpayer see rule a and the submission of a case under rule does not alter that burden see 95_tc_82 aff ’d 943_f2d_22 8th cir however the burden_of_proof can be shifted when the commis- sioner’s position implicates new_matter not in the notice_of_deficiency see note below addressing the graevs’ contention about supposed new_matter in this case verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports tions that owners may receive by contributing a facade con- servation easement and a corresponding cash endowment to nat in addition nat considered it standard trust policy regarding donors of easements and cash to return a cash contribution to the extent the irs disallowed a deduction therefor in numerous instances nat issued comfort letters assuring donors of this policy the property in mr graev purchased property in a historic preservation district in new york new york for dollar_figure mil- lion the property is listed on the national register of his- toric places during the years at issue mr graev was the sole fee simple owner of the property and he held the prop- erty subject_to a mortgage increased irs scrutiny of easement contributions on date the irs released irs notice_2004_41 2004_2_cb_31 which addressed charitable_contributions and conservation easements and stated in part the internal_revenue_service is aware that taxpayers who transfer an easement on real_property to a charitable_organization or make payments to a charitable_organization in connection with a purchase of real_property from the charitable_organization may be improperly claiming charitable_contribution deductions under sec_170 of the internal_revenue_code the purpose of this notice is to advise participants in these transactions that in appropriate cases the service intends to dis- allow such deductions and may impose penalties and excise_taxes some taxpayers are claiming inappropriate charitable_contribution deductions under sec_170 for cash payments or easement transfers to charitable organizations in connection with the taxpayers’ purchases of real_property in some of these questionable cases the charitable_organization pur- chases the property and places a conservation_easement on the property then the charitable_organization sells the property subject_to the ease- ment to a buyer for a price that is substantially less than the price paid_by the charitable_organization for the property as part of the sale the buyer makes a second payment designated as a charitable contribu- tion to the charitable_organization the total of the payments from the buyer to the charitable_organization fully reimburses the charitable_organization for the cost of the property verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner in appropriate cases the service will treat these transactions in accordance with their substance rather than their form thus the service may treat the total of the buyer’s payments to the charitable_organization as the purchase_price paid_by the buyer for the property thus the irs publicly announced its awareness of abuses related to easement contribution deductions putting poten- tial donors and donees on notice that easement contribution deductions might be examined and challenged we find that there was at least a non-negligible possibility that the irs would challenge an easement contribution deduction there- after claimed by mr graev nat’s solicitation in the summer of a representative from nat con- tacted mr graev regarding a potential easement donation to nat mr graev became aware that he had a neighbor across the street who had contributed a facade easement to nat and who had received from nat a side letter that promised return of contributions if deductions were dis- allowed mr graev evidently expressed to nat an interest in making an easement contribution like his neighbor’s but on date he sent an email to nat explaining a concern that had arisen my accountants have referred me to notice_2004_41 issued by the irs on date in which the irs has indicated that it will in appropriate cases disallow charitable deductions to organizations that promote conservation easements and may impose penalties and excise_taxes on the taxpayer they have not advised me to abandon this idea but they have advised me to be very cautious what are your thoughts especially as it relates to the side letter etc the side letter to which mr graev referred was nat’s comfort letter assuring that it would refund a contribution in the event that the favorable tax results anticipated from a contribution were not achieved mr graev indicated that he had consulted his accountants and in those account- ants would surely have been aware of published court decisions issued over the past decade that disallowed deduc- tions claimed for the contribution of facade easements on for pre-2004 cases involving facade easements see 699_fsupp_578 e d la upholding partial_disallowance continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports his tax returns mr graev listed his occupation as attorney and we infer that he is an individual of above-average sophistication who with the help of his accountants was capable of identifying tax risks we find that mr graev did in fact identify non-negligible risks regarding the deduct- ibility of facade easements as evidenced by his september email and subsequent dealings with nat in a response to mr graev’s concerns nat sent him an email dated date that stated the irs notices to which you refer were prompted by recently exposed improprieties at the nature conservancy the nation’s largest land con- servation easement holding organization the practice the irs is con- cerned with here is when a non-profit acquires property puts an ease- ment on it and sells it for a reduced price plus a tax-deductible contribu- tion it is important to distinguish between these activities which certainly warrant scrutiny and those engaged in by the national architectural trust we have been in contact with the irs since the notices were issued and based upon our discussion with them have no reasons to expect that we or any of the donations we have received easement or cash will be reviewed of contribution deduction where the taxpayer’s valuation of facade ease- ment was found excessive satullo v commissioner tcmemo_1993_614 upholding disallowance of contribution deduction where the facade ease- ment was unenforceable in the year at issue because it had not been re- corded and where a mortgage had not been subordinated to the donee’s interest aff ’d without published opinion 67_f3d_314 11th cir dorsey v commissioner tcmemo_1990_242 upholding partial disallow- ance of contribution deduction where the taxpayer’s valuation of facade easement was found excessive griffin v commissioner tcmemo_1989_130 same aff ’d 911_f2d_1124 5th cir losch v commissioner tcmemo_1988_230 same and 85_tc_677 same for pre-2004 cases involving conservation easements gen- erally see strasburg v commissioner tcmemo_2000_94 upholding partial_disallowance of contribution deductions where the deductions claimed exceeded the taxpayer’s pro_rata basis in the property and valu- ation of the easement was found excessive fannon v commissioner tcmemo_1986_572 upholding partial_disallowance of contribution deduc- tions where the taxpayer’s valuation of scenic easement was found exces- sive akers v commissioner tcmemo_1984_490 same aff ’d 799_f2d_243 6th cir and 38_fedclaims_645 holding that conservation easements were not exclu- sively for conservation purposes when the plaintiffs retained the right to extract sand and gravel verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner thus far not a single donation made to the trust has been disallowed by the irs in new york city alone with regard to side letters in particular nat wrote w e don’t believe they compromise the tax-deductibility of cash dona- tions in the present tax_year as they are simply a confirmation of standard trust policy however we do not believe this would be the case with a legal agreement that explicitly made the cash donation contingent on the survival of the deduction in such a case we would recommend that the cash donation be treated as tax-deductible once the contingency period has expired that is it was standard trust policy to refund a cash con- tribution to the extent the irs disallowed the donor’s deduc- tion for the related easement evidently reassured mr graev executed a facade con- servation easement application to nat on date in a cover letter to nat transmitting the application mr graev stated i will also be looking for the nat to issue the ‘side’ letter we discussed similar to the one being issued to my neighbor across the street the side letter on date nat sent the side letter to mr graev the side letter read in pertinent part in the event the irs challenges the appraisal of your facade conserva- tion easement and the tax deductions derived therefrom are reduced as a result we will make a proportionate reduction to your cash endow- ment contribution and promptly refund the difference to you in the event the irs disallows the tax deductions in their entirety we will promptly refund your entire cash endowment contribution and join with you to immediately remove the facade conservation_easement from the property’s title neither the side letter nor any other evidence in our record suggests that in the event the irs disallowed his contribu- tion mr graev would have to sue nat in order to induce it to remove the easement rather nat promised upon dis- allowance to join with him to immediately remove the facade conservation_easement from the property’s title mr graev took nat at its word and so do we that is we find that there was at least a non-negligible possibility if the irs successfully disallowed mr graev’s easement contribu- tion deduction that nat would do what it said it would do verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports appraisal mr graev retained the firm of miller samuel inc msi to prepare an appraisal of the facade easement in date msi its appraisal report to mr graev appraising the property at dollar_figure million and concluding that the easement would reduce the value by or dollar_figure thus the report appraised the easement at dollar_figure issued noncash contribution to nat in late mr graev executed a conservation deed granting a facade easement on the property to nat the deed in pertinent part provides the property constitutes an important element in the architectural ensemble of the treadwell farms historic_district and the grant of the easement as set forth in this instrument will inter alia assist in pre- serving this certified_historic_structure and in preserving open space for the scenic enjoyment of the general_public the grantor does hereby grant and convey to the grantee to have and to hold an easement in gross in perpetuity in on and to the property the building and the facade being an open space and architectural facade conversation easement on the property a this easement shall survive any termination of grantor’s or the grantee’s existence the rights of the grantee under this instrument shall run for the benefit of and may be exercised by its successor and assigns or by its designees duly authorized in a deed of easement b grantee covenants and agrees that it will not transfer assign or otherwise convey its rights under this easement except to another qualified_organization described in sec_170 of the internal_revenue_code_of_1986 and controlling treasury regulations and grantee further agrees that it will not transfer this easement unless the trans- feree first agrees to continue to carry out the conservation purposes for which this easement was created provided however that nothing herein contained shall be constructed to limit the grantee’s right to give its consent eg to changes in a protected facade s or to abandon some or all of its rights hereunder emphasis added the deed recites that it was executed date but mr graev’s signature on the deed was notarized on date and he deliv- ered it to nat one day later nat’s then president james kearns signed the deed on nat’s behalf on date verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner c in the event this easement is ever extinguished through a judicial decree grantor agrees on behalf of itself its heirs successors and assigns that grantee or its successors and assigns will be entitled to receive upon the subsequent sale exchange or involuntary_conversion of the property a portion of the proceeds from such sale exchange or conversion equal to the same proportion that the value of the initial easement donation bore to the entire value of the property at the time of donation grantee agrees to use any proceeds so realized in a manner consistent with the conservation purposes of the original con- tribution citimortgage inc mortgagee lender hereby joins in the execution of this conservation deed of easement for the sole and limited purpose of subordinating its rights in the property to the right of the grantee its successors or assigns to enforce the conservation purposes of this easement in perpetuity under the following conditions and stipu- lations a the mortgagee lender and its assignees shall have a prior claim to all insurance proceeds and all proceeds from condemnation and shall be entitled to same in preference to grantee until the mortgage the deed_of_trust is paid off and discharged notwithstanding that the mortgage the deed_of_trust is subordinate in priority to the easement the deed did not expressly refer to the side letter or incor- porate its terms the city of new york recorded the deed on date cash contribution to nat in conjunction with an easement donation nat asks a donor to make a cash contribution to nat equal to of the appraised easement value in order to pay for nat’s cur- rent operating costs and to fund its long-term monitoring and administration needs in compliance with nat’s request mr graev made an initial deposit of dollar_figure to nat on sep- tember on date the same day he delivered the signed deed to nat mr graev made a dollar_figure cash contribution to nat bringing his cash contributions to nat to a total of dollar_figure on date nat gave mr graev written acknowledgment of his cash and non-cash contributions that correspondence also included a copy of form_8283 executed by the appraiser msi and nat verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports subsequent communications from nat also on date nat sent a letter to mr graev informing him that the u s senate committee on finance had announced in a press release their intent to implement reforms to the tax laws governing facade easements that will increase and create additional fines and penalties on pro- moters taxpayers and appraisers who participate aid or assist in the donation of facade easements that are found to be significantly overvalued several months later in date nat sent mr graev another letter which read the purpose of this letter is to bring to your attention a development that may be relevant to the tax deductibility of the cash contributions that you made to the national architectural trust in connection with your donation of a facade conservation_easement and cash contribution and per your request we sent you a letter dated sep- tember stating among other things that the cash contribution would be refunded in whole or in part if your tax deduction for the ease- ment were reduced or disallowed by the internal_revenue_service it has recently been brought to our attention by our attorney that this offer of a refund may adversely affect the deductibility of the cash contribution as a charitable gift we urge you to contact your professional tax advisor to determine the actual impact of the refund offer of course if you determine that you would prefer that we withdraw the refund offer which according to our attorney should restore the deductibility of your cash contribution the trust will promptly do so mr graev did not ask nat to withdraw the refund offer we find that nat’s formal offer to withdraw the refund offer- made after nat consulted with its attorney-further indicates that nat intended to honor its promises in the side letter even if the promises may not have been legally enforceable unless mr graev directed otherwise and federal_income_tax returns mr and mrs graev filed joint form sec_1040 u s individual_income_tax_return for taxable years and on their return which they filed on or around date ie after the january and date letters from nat discussed above mr and mrs graev reported a chari- table contribution of dollar_figure for the facade easement con- tribution and dollar_figure for the cash contribution to nat mr verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner and mrs graev claimed a deduction for the entire cash con- tribution in but because of the limitations on charitable_contribution deductions in sec_170 they claimed a charitable_contribution_deduction with respect to the facade easement of only dollar_figure on their return on their return filed on or around date mr and mrs graev claimed a carryover charitable contribu- tion deduction of dollar_figure relating to the facade easement contribution in notice_of_deficiency by a statutory_notice_of_deficiency dated date the irs disallowed mr and mrs graev’s cash and non- cash charitable_contribution deductions relating to their con- tributions to nat and determined deficiencies in tax for both and in the notice_of_deficiency the irs stated t he noncash charitable_contribution of a qualified con- servation contribution is disallowed because it was made sub- ject to subsequent event s the notice disallowed the graevs’ cash charitable_contribution_deduction for the same reason the irs also determined that mr and mrs graev are liable for accuracy-related_penalties under sec_6662 for and opinion the question now before the court is whether deductions for mr graev’s contributions of cash and the easement to nat should be disallowed because they were conditional gifts the answer depends on whether nat’s promises in the side letter made the gifts conditional and whether the chance that the condition would occur was so remote as to be neg- ligible see c f_r sec_1_170a-1 sec_1_170a-7 sec_1_170a-14 income_tax regs the graevs argue that under new york law the agreement in the side letter is unenforceable because conditions in the side letter were not included in the recorded deed and that under federal tax law the side letter was a nullity we con- clude that nat’s promises in the side letter were not a nul- lity and were not extinguished and that nat could and would honor its promises both as to the easement and as to the cash contribution verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports i charitable_contributions a generally sec_170 generally allows a deduction for any charitable_contribution made during the taxable_year sec- tion c defines a charitable_contribution for this pur- pose to include a contribution or gift to or for_the_use_of a_trust organized and operated exclusively for charitable or educational_purposes the parties agree for purposes of the conditional gift issue that nat is such an organization application of the general_rule in sec_170 may be complicated-especially with regard to the amount and timing of a charitable_contribution deduction-if a donor contributes a property interest to a charity but at the time of the contribution there is uncertainty about the amount of property that will actually reach the charity-eg when a donor contributes a remainder_interest in property to a charity or as in this case the donor contributes property subject_to a condition sec_170 and the corresponding regulations provide instruction and limitations that at least in part ensure that the donor will be able to deduct only what the donee organization actually receives see eg sec_170 three such limitations are pertinent in this case c f_r sec_1_170a-1 which limits deductions for conditional gifts sec_170 and the corresponding regulations which limit deductions for contributions of partial_interests in property and sec_170 and corresponding regulations which provide special rules for conservation easements b conditional gifts the general_rule of sec_170 allows a deduction for a charitable_contribution only when payment is made within the taxable_year emphasis added regulations cor- responding to sec_170 clarify this rule with a limita- tion particularly relevant in this case if an interest in property passes to or is vested in charity on the date of the gift and the interest would be defeated by the subsequent perform- ance of some act or the happening of some event the possibility of occur- rence of which appears on the date of the gift to be so remote as to be negligible the deduction is allowable sec_1_170a-1 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner that is the deduction may be considered made notwith- standing a possibility that the contribution will be defeated by a subsequent event but only if that possibility is so remote as to be negligible although the parties agree that the side letter recited conditions on mr graev’s contribu- tions the parties disagree about whether this regulation dis- allows deductions for those contributions a brief discussion of the history of c f_r sec_1_170a-1 is helpful in understanding the regulation’s application in this case the secretary promulgated the first version of this regulation in to correspond to sec_170 of the code the operative language in that regulation was identical to an older regulation that had limited deductions for estate_tax purposes for certain condi- tional charitable_bequests see sec_81 a estate_tax regs given this similarity we consider interpretations of c f_r sec_20_2055-2 estate_tax regs and its history instructive in construing c f_r sec- sec_1 e income_tax regs provided if as of the date of a gift a transfer for charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible if an interest passes to or is vested in charity on the date of the gift and the interest would be defeated by the per- formance of some act or the happening of some event the occurrence of which appeared to have been highly improbable on the date of the gift the deduction is allowable the deduction is not allowed in the case of a transfer in trust conveying a present_interest in income if by reason of all the conditions and circumstances surrounding the transfer it ap- pears that the charity may not receive the beneficial_enjoyment of the interest sec_81 a estate_tax regs provided if as of the date of decedent’s death the transfer to charity is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that charity will not take is so remote as to be negligible if an estate or interest has passed to or is vested in charity at the time of decedent’s death and such right or interest would be defeated by the performance of some act or the happening of some event which appeared to have been highly improbable at the time of decedent’s death the de- duction is allowable the current version of this regulation is in c f_r sec_20_2055-2 estate_tax regs verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports tion 170a-1 e see 72_tc_646 aff ’d without published opinion 665_f2d_1051 9th cir the supreme court in 348_us_187 discussed the estate_tax regulations at length stating the predecessor of c f_r s ec dollar_figure confined charitable deductions to outright unconditional bequests to charity it expressly excluded deductions for charitable_bequests that were subject_to conditions either precedent or subsequent while it encouraged assured bequests to charity it offered no deductions for bequests that might never reach charity subsequent amendments have clarified and not changed that principle sec_81 a today yields to no condition unless the possi- bility that charity will not take is negligible or highly improbable similarly a fundamental principle underlying the charitable_contribution_deduction is that the charity actually receive and keep the contribution c f_r sec_1_170a-1 clarifies that principle no deduction for a charitable con- tribution that is subject_to a condition regardless of what the condition might be is allowable unless on the date of the contribution the possibility that a charity’s interest in the contribution would be defeated is negligible accordingly under sec_1_170a-1 of the regulations construing the statutory requirement of sec_170 that a gift actually is made the graevs’ deductions are not allowable unless the possibility that nat’s interests in the easement and cash would be defeated was so remote as to be negligible c partial_interests in general logically related to but distinct from the disallowance of deductions for conditional gifts is the limitation in sec_170 on deductions for contributions of partial_interests in property one is generally allowed a deduction only for the contribution of one’s entire_interest in property congress enacted what is now sec_170 as part of the tax reform act of pub_l_no sec stat pincite sec_170 allows a deduction for a chari- table contribution of an interest in property not made in trust which consists of less than the taxpayer’s entire_interest in such property only to the extent it would be verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner allowable under sec_170 if such interest had been trans- ferred in trust this is a narrow allowance since the rules that allow charitable_contribution deductions for partial_interests transferred in trust allow deductions only for interests that can be valued using prescribed methods eg actuarial_tables promulgated in the regulations and that have assurances that the charity will receive payments from the trust see eg sec_170 c f_r sec_1_170a-6 income_tax regs in this case since mr graev reserved the right to have nat return the easement and the cash if certain events occurred the contributions of both the easement and the cash were less than mr graev’s entire_interest in the contributed_property accordingly mr graev’s contributions appear subject_to the limitation in sec_170 however c f_r sec_1_170a-7 provides the following miti- gation of this limitation a deduction shall not be disallowed under sec_170 merely because the interest which passes to or is vested in the charity may be defeated by the performance of some act or the happening of some event if on the date of the gift it appears that the possibility that such act or event will occur is so remote as to be negligible thus under this regulation even though the contributions did not consist of mr graev’s entire_interest in the cash and the easement the graevs’ deductions for contributions would not be disallowed under sec_170 if the likelihood that nat’s interests in the cash and the easement would be defeated was so remote as to be negligible d conservation easements an easement is a n interest in land owned by another person consisting in the right to use or control the land or an area above or below it for a specific limited purpose black’s law dictionary 9th ed consequently an easement-whether or not it is subject_to any condition- is by definition a partial interest in property and it would therefore be non-deductible under sec_170 apart from any further statutory provision however further provi- sion is made in subsections f b iii and h of sec_170 the history of which we briefly survey verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports the disallowance of a deduction for partial_interests was added to the code as sec_170 by the tax reform act of in that provision’s original form the only exceptions to disallowance of a deduction for contributions of partial_interests were for contributions of a remainder_interest in a personal_residence or farm and an undivided portion of the taxpayer’s entire_interest in property that is no exception was made for a qualified_conservation_contribution however the staff of the joint_committee on taxation opined in its general explanation of the tax reform act of pincite j comm print that a gift of an open space easement in gross is to be considered a gift of an undivided_interest in property where the easement is in perpetuity congress made explicit an exception for ie permitted a deduction for certain easements in the tax reform act of pub_l_no sec e stat pincite which amended sec_170 to provide in clause iii that a donor may claim a deduction for the contribution of an easement with respect to real_property of not less than years’ duration granted to a charitable organiza- tion exclusively for conservation purposes the following year congress revised that exception eliminating the years’ duration provision and limiting deductibility to an easement with respect to real_property granted in per- petuity emphasis added tax reduction and simplification act of pub_l_no sec a stat pincite in the tax treatment extension act of pub_l_no sec a stat pincite congress amended sec_170 and added subsection h which have remained in effect since then and work in tandem to keep the perpetuity requirement for conservation_easement donations sec_170 exempts from the general disallow- ance of deductions for contributions of partial_interests con- tributions of a qualified_conservation_contribution -a term defined in sec_170 as a contribution of a qualified_real_property_interest to a qualified_organization exclu- sively for conservation purposes a qualified_real_property_interest must have a restriction granted in perpetuity on the use which may be made of the real_property sec verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner h c emphasis added regulations describing the perpetuity requirement provide a deduction shall not be disallowed under sec_170 merely because the interest which passes to or is vested in the donee organization may be defeated by the performance of some act or the hap- pening of some event if on the date of the gift it appears that the possi- bility that such act or event will occur is so remote as to be negligible sec_1_170a-14 the so remote as to be negligible phrase is the familiar term first used in the estate_tax regulations cited above accordingly a conservation_easement fails to be in perpetuity -and is therefore not excepted from the general_rule of sec_170 disallowing deductions for con- tributions of partial interests-if on the date of the donation the possibility that the charity may be divested of its interest in the easement is not so remote as to be negligible e construing so remote as to be negligible each of the issues discussed above-ie whether a chari- table contribution was effectively made whether it con- sisted of an entire_interest and whether it was a qualified_conservation_contribution -essentially turns on the same question at the time of mr graev’s contributions was the possibility that nat’s interest in the cash and the easement would be defeated so remote as to be negligible in prior cases we have defined so remote as to be negligible as ‘a chance which persons generally would disregard as so highly improbable that it might be ignored with reasonable safety in undertaking a serious business transaction ’ inv co in his reply brief mr graev complains that an irs argument invoking the perpetuity requirement is new_matter as to which the irs should bear the burden_of_proof under rule a we do not believe that the burden_of_proof affects the resolution of this issue since the material facts are not actually in dispute and the outcome is the same no matter which party has the burden see 136_tc_263 more important however the argument that the gifts were subject_to a subsequent event-an issue plainly stated in the notice of deficiency- is by its nature an argument that the gifts failed to be perpetual one rea- son a conservation_easement may fail to be a perpetual gift to the donee and may thus fail to be deductible is that it is subject_to a condition that creates a non-remote possibility that the easement may revert to the donor see c f_r sec_1_170a-14 income_tax regs the issue of perpetuity is not new_matter in this case verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports v commissioner 95_tc_156 quoting 224_f2d_26 1st cir stated dif- ferently it is a chance which every dictate of reason would justify an intelligent person in disregarding as so highly improbable and remote as to be lacking in reason and sub- stance briggs v commissioner t c pincite what is determinative under the sec_170 remote regulations is the possibility after considering all the facts and cir- cumstances that nat’s reception and retention of the ease- ment and cash would be defeated ii analysis the side letter provides that the occurrence that would defeat nat’s interest in the easement and cash is the irs’s successful disallowance of the graevs’ charitable_contribution deductions and nat’s consequent promised removal of the easement and return of the cash we hold that at the date of the contribution the possibility that the irs would dis- allow the deductions and that nat would return the cash to mr graev and remove the easement was not so remote as to be negligible a the possibility of disallowance by the ir sec_1 the possibility of disallowance as a matter of fact the graevs argue that as of date the caselaw supported an easement valuation of to of mr graev’s property and that it was therefore reasonable to con- clude that mr graev’s easement donation had a value of dollar_figure ie of the appraised value of the property they assert that the possibility the irs would disallow their deductions was so remote as to be negligible however on the undisputed facts of this case it is self-evident that the risk of irs disallowance was not negligible a substantial risk obviously arose from the irs’s then-announced intention to scrutinize charitable_contribution deductions for facade easement contributions and that risk is evident from mr graevs’ insistence on nat’s issuing the side letter we need we do not address the circumstance in which a hyper-cautious donor conditions his gift on non-disallowance where there is no non-negligible possibility of disallowance verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner not wonder how a donor or donee would have responded to this risk if he had foreseen it we know how mr graev did respond when he did foresee it he did not disregard or ignore it see inv co v commissioner t c pincite briggs v commissioner t c pincite but rather went out of his way to address it and hedge against it a increased irs scrutiny the graevs note that at the time of their contribution in date no charitable_contribution_deduction arising from a contribution to nat had been disallowed to their knowledge however the enforcement landscape regarding deductions facade easement donations was visibly changing at the time of his contribution as is discussed above the irs released notice_2004_41 supra on date in that notice the irs stated for the internal_revenue_service is aware that taxpayers who transfer an easement on real_property to a charitable_organization or make payments to a charitable_organization in connection with a purchase of real_property from the charitable_organization may be improperly claiming charitable_contribution deductions under sec_170 of the internal_revenue_code the purpose of this notice is to advise participants in these transactions that in appropriate cases the service intends to dis- allow such deductions and may impose penalties and excise_taxes notice_2004_41 goes on to give a specific example of the second instance ie a taxpayer makes a cash contribution to a charitable_organization in addition to purchasing at a dis- count from the same organization real_property that was subject_to a conservation_easement where the total amount of contribution and purchase_price equals the charity’s initial cost of the real_property the graevs argue that since notice_2004_41 specifically described a transaction that did not apply in their case the notice was not applicable to them we disagree while notice_2004_41 did list one specific transaction that the commissioner had determined was inappropriate the commissioner’s general warning against improperly claiming charitable_contribution deductions con- nected with transfers of conservation easements to charities was still very much applicable to the graevs notice_2004_41 made clear before mr graev’s transfer that his trans- action with nat would be subject_to heightened scrutiny and verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports that if any of the graevs’ positions were susceptible to chal- lenge the commissioner would likely enforce a contrary posi- tion mr graev’s date email to nat reflects his understanding of this possibility stating that in light of notice_2004_41 his accountants have advised him to be very cautious the graevs argue that their valuation of the contributed easement was reasonable since the valuation issue will be resolved by the parties’ stipulation to be bound by the out- come of another case that is still pending see note above we do not decide valuation now but assume that the graevs’ valuation was reasonable however the fact that a valuation is reasonable does not mean that it is correct a reasonable but incorrect valuation may be challenged and disallowed consequently someone who assigns a reasonable value to his donation may nonetheless face a non-negligible risk of dis- allowance moreover valuation is not the only potential issue faced by a taxpayer claiming a deduction for a contributed easement and it was not the only issue as to which nat promised to return mr graev’s contributions the first numbered para- graph of the side letter did address valuation in the event the irs challenges the appraisal but the second numbered paragraph made the distinct promise to return the contribu- tions i n the event the irs disallows the tax deductions in their entirety there are multiple requirements in sec_170 and the corresponding regulations that if not followed may lead to disallowance-and valuation is only one of them for example an easement contribution may be disallowed where- the donee fails to be a qualified_organization described in sec_170 the property subject_to the easement fails to be of a historically important land area or a certified_historic_structure sec_170 see 126_tc_299 the taxpayer fails to contribute a qualified_real_property_interest sec_170 see 140_tc_1 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner the easement fails to preserve conservation purposes in perpetuity sec_170 see carpenter v commissioner tcmemo_2012_1 herman v commissioner tcmemo_2009_205 the parties fail to subordinate the rights of a mortgagee in the property to the right of the qualified_organization to enforce the conservation purposes of the gift in perpetuity c f_r sec_1_170a-14 see 138_tc_324 the taxpayer fails to a ttach a fully complete appraisal_summary to the tax_return c f_r sec_1 170a- c b but see 687_f3d_21 1st cir aff ’g in part vacating and remanding in part 136_tc_294 and 134_tc_182 the appraisal fails to be a qualified_appraisal c f_r sec_1_170a-13 see friedberg v commissioner tcmemo_2011_238 the appraiser fails to be a qualified_appraiser c f_r sec_1_170a-13 see rothman v commissioner tcmemo_2012_218 reserving the question on whether an appraiser was qualified the parties fail to record the easement or otherwise fail to effect legally enforceable restrictions c f_r sec_1_170a-14 see satullo v commissioner tcmemo_1993_614 aff ’d without published opinion 67_f3d_314 11th cir the taxpayer fails to m aintain records necessary to substantiate the charitable_contribution c f_r sec_1_170a-13 income_tax regs mr graev’s date correspondence with nat reflects his clear understanding that charitable_contribution deductions for contributions to organizations that promote conservation easements were going to be the subject of irs scrutiny and could be disallowed for failing to satisfy any one of the requirements in sec_170 mr graev’s accountants advised him to be very cautious with such transactions clearly the risk that the irs might disallow a deduction for the contribution of an easement was well above negligible verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports b the side letter informed by his accountants’ warning mr graev initially asked nat about the possibility of a side letter from nat that promised the return of contributions if deductions were disallowed nat eventually gave mr graev such a letter on date the mere fact that he required the side letter is strong evidence that at the time of mr graev’s con- tribution the risk that his corresponding deductions might be disallowed could not be and was not ignored with reasonable safety in undertaking a serious business trans- action inv co v commissioner t c pincite mr graev was not alone in his assessment of the risk of disallowance nat considered it standard trust policy to return a cash contribution to the extent a deduction therefor was disallowed by the irs in numerous instances nat issued comfort letters assuring donors of this policy the very essence of a comfort letter implies a non-negligible risk and the author uses the letter to induce the recipient to enter into a transaction in this case the risk was either partial or complete disallowance of mr graev’s claimed charitable con- tribution deductions nat’s course of dealing confirms that the possibility that the irs might disallow mr graev’s deductions was not so remote as to be negligible see c f_r sec_1_170a-1 sec_1_170a-7 sec_1_170a-14 disallowance as a subsequent event the graevs argue forty-four years ago this court ruled that the subsequent events referred to by sec_1 170a-l e do not include contingencies cre- ated by respondent’s examination or contingencies within respondent’s control 46_tc_583 acq 1968_1_cb_2 46_tc_583 did involve a charitable_contribution that was contingent on subsequent favorable tax treatment but the graevs’ characterization of the graevs also cite an irs private_letter_ruling we decline to con- sider it in light of sec_6110 which provides precedential sta- tus -unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent see 134_tc_190 51_fedclaims_1 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner our ruling in o’brien is flatly incorrect and their reliance on it is therefore mistaken o’brien addressed two issues-a charitable_remainder_trust issue which we describe here first and a related but distinct tax-treatment contingency issue the taxpayers cre- ated a charitable_remainder_trust in date-of which they made themselves trustees with broad powers to manage the trust-and then made contributions to the trust in date id pincite the commissioner argued that the taxpayers were not entitled to charitable_contribution deductions derived from the taxpayers’ contributions to the trust because the complete management power given to the donor-trustees enabled them to defeat the remainder interests and therefore prevented the deduction id pincite we rejected that argument and concluded- that it is highly improbable that the petitioners in their fiduciary capacity will ever perform an act which will defeat the charitable remain- ders they have created in the trust all of the conditions and cir- cumstances surrounding the transfers of property interests to the trust persuade us that the named charities or other qualified ones will eventually receive the beneficial_enjoyment thereof id pincite emphasis added we thus decided this remainder trust issue under t he guidelines set forth in sec_1 e income_tax regs id pincite the commissioner’s tax contingency argument discussed first in o’brien was based on paragraph of the trust instrument under which contributions to the trust were subject_to the condition that such contribution shall be repaid to the contributor by the trustees only in the event and to the extent that the commissioner of internal revenue does not allow it as a deduction id pincite in the notice_of_deficiency issued in date the commis- sioner had disallowed the charitable_contribution deductions for the sole reason that the donor-trustees had power over the trust we disposed of the contingency issue sum- for the remainder trust issue we cited c f_r sec_1 e see note above for the version which was identical to the regulation but the limitations now set forth in c f_r sec_1_170a-1 sec_1_170a-7 and sec_1_170a-14 income_tax regs are equivalent verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports marily id pincite so it is not entirely clear what the commissioner had argued but it appears that the commis- sioner’s contention was simply that the literal meaning of paragraph id called for return of the contributions upon the mere act of disallowance by the commissioner whether or not the commissioner’s position was valid or was upheld this position would have put the contingency ‘within the control of the commissioner’ id pincite quoting sur- face combustion corp v commissioner 9_tc_631 aff ’d 181_f2d_444 6th cir without regard to the merits of the commissioner’s decision we held to the contrary that despite the narrow wording of the trust instrument t he petitioners have a right to litigate respondent’s determination so that the contributions would not be subject_to return unless the petitioners are unsuccessful in this litigation id pincite that is in o’brien the commissioner evidently argued that the charitable_contribution deductions were improper simply because under the trust instrument the charitable_contributions were defeated by the irs’s mere disallowance whether or not that disallowance was upheld in litigation we held however that if the taxpayers successfully chal- lenged that disallowance then the contributions were not defeated and the contribution deductions could therefore be allowed we thus held that a contingency expressed in terms of disallowance of a deduction actually looked to the merits of the deduction contrary to the graevs’ argument our o’brien opinion did not analyze the tax contingency issue under the sec_170 regulations and we did not hold that in 9_tc_631 aff ’d 181_f2d_444 6th cir we held that a provision in an em- ployee trust allowing an employer to reclaim his contributions to the trust if the contributions were determined to be nondeductible did not prevent the employer from deducting his contributions to the trust since the con- tingency was in the control of the commissioner surface combustion did not involve charitable_contributions sec_170 nor any regulations with a so remote as to be negligible standard our opinion in 46_tc_583 indi- cates that the commissioner also cited-but we distinguished-252_fsupp_256 n d ohio aff ’d in part rev’d in part 395_f2d_938 6th cir a case not involving a tax-treatment- contingent contribution in which as we noted the district_court held that the possibility that a contribution at issue there would be defeated verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner a tax-treatment contingency can never be a subsequent event that will defeat a contribution and a deduction we simply did not address that issue this case unlike o’brien clearly presents the issue of whether the promised return of a charitable_contribution upon the disallowance of the charitable_contribution deduc- tion can constitute a subsequent event the possibility of which if not negligible renders the deduction not allowable o’brien sheds no light on that question b the possibility of return of the contributions if the risk of irs disallowance was non-negligible then so was the prospect that nat would be called on to honor its side letter and promptly refund mr graev’s entire cash endowment contribution and join with mr graev to immediately remove the facade conservation ease- ment from the property’s title given that non-negligible risk mr graev’s contributions fell afoul of the sec_170 regulations implementing the statutory requirements that a gift be effectively made that it consist of an entire_interest and that it be a qualified conservation contribu- tion the graevs argue however that as a matter of law nat could not be held to the promises it made in its side letter so that there was in fact no possibility that the prop- erty would be returned the graevs contend that nat could not be divested of its interest in the easement because the side letter is not enforceable under new york law and that as a result the contributions were not really conditional in particular the was not ‘so remote as to be negligible’ under sec_1 e income_tax regs this description of jones includes our only mention of that reg- ulation in our discussion of this issue in the o’brien opinion and our dis- cussion does not address any relation between the regulation and the tax- treatment-contingent deduction at issue in o’brien in this argument the graevs do not distinguish between the contribu- tion of the easement which was subject_to the statutes that the graevs cite and the contribution of the cash which was not reliance on new york real_estate principles to argue that the side letter is not enforceable as to the cash contribution is misplaced even if the side letter were not enforceable as to the easement for the reasons the graevs advance so that they could not require nat to remove it the graevs show no reason that the side letter would not be enforceable so as to require the return continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports graevs argue that new york’s environmental conservation statutes n y envtl conserv law secs to mckinney supp would prevent the side letter from being enforced and alternatively that the common_law doctrine_of merger extinguished the side letter upon nat’s recording the easement deed they also contend that under principles of tax law the promises in the side letter were a nullity we disagree conservation easements under new york law in general property interests are determined by state law 472_us_713 in new york enacted the new york conserva- tion easement statute see n y envtl conserv law secs to for purposes of these statutes a con- servation easement is defined as an easement covenant restriction or other interest_in_real_property cre- ated under and subject_to the provisions of this title which limits or restricts development management or use of such real_property for the purpose of preserving or maintaining the scenic open historic archae- ological architectural or natural condition character significance or amenities of the real_property id sec under these new york statutes a conservation_easement is enforceable even though i t is not appurtenant to an interest_in_real_property and even though i t can be or has been assigned to another holder n y envtl conserv law sec since an easement with these characteristics would not have been enforceable under new york common_law see gross v cizauskas n y s 2d app div a conservation_easement in new york is authorized only by statute and thus is subject_to several statutory restrictions we assume the easement in this case is enforceable only under new york’s environmental con- servation law and as the graevs contend is subject_to the of the cash the legislative_history of these provisions suggests that they were in- cluded in the statutes so that the conservation easements would satisfy the perpetuity requirement of c f_r sec_1_170a-14 see john c partigan new york’s conservation_easement statute the property in- terest and its real_property and federal_income_tax consequences albany l rev ndollar_figure verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner restrictions therein especially restrictions on how an ease- ment can be extinguished the manner and circumstances in which parties can modify or extinguish a conservation_easement under new york’s environmental conservation statutes are clear a conservation_easement shall be modified or extinguished only pursu- ant to the provisions of section of this title any such modifica- tion or extinguishment shall be set forth in an instrument which com- plies with the requirements of section of the general obligations law or in an instrument filed in a manner prescribed for recording a conveyance of real_property pursuant to section two hundred ninety-one of the real_property law n y envtl conserv law sec the graevs argue that nat’s promise in the side letter to remove the facade conservation_easement from the prop- erty’s title purports to retain for mr graev a right to extin- guish the easement that does not comply with the provisions of n y envtl conserv law section and as a result any attempt to remove the easement pursuant to the promise in the side letter would be unlawful pursuant to n y envtl conserv law section cross-referenced in the statute quoted above a conservation_easement held by a not-for-profit conservation organiza- tion may be modified or extinguished only as pro- vided in the instrument creating the easement in a pro- ceeding pursuant to section nineteen hundred fifty-one of the real_property actions and proceedings law or upon the exercise of the power of eminent_domain nat’s promise in the side letter to remove the easement standing alone does not appear to comply with any of the three permissible modi- fication or extinguishment methods provided in n y envtl conserv law section the commissioner argues that the side letter should be considered part of the instrument creating the easement that argument fails because the side letter was not sub- scribed by the person granting the deed n y gen oblig law sec mckinney nor was it recorded which are both required under n y envtl conserv law section cross-referencing n y gen oblig law sec the commissioner does not dispute that nat is a not-for-profit con- servation organization for purposes of new york’s environmental con- servation law verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports in order for a document to be considered an instrument creating the easement however we hold that nat had the ability to honor its promises in the side letter because the subscribed and recorded deed-which clearly is the instrument creating the easement -reserved for nat the power to do so paragraph iv b of the duly recorded deed granting the easement explic- itly gives nat the right to abandon the easement and that deed does comply with one of the three permissible methods-ie the first allowing modification or extinguish- ment as provided in the instrument creating the easement the recorded deed provides grantee further agrees that it will not transfer this easement unless the transferee first agrees to continue to carry out the conservation purposes for which this easement was created provided however that nothing herein contained shall be constructed to limit the grantee’s right to give its consent eg to changes in a protected facade s or to abandon some or all of its rights hereunder emphasis added we have found that at the time mr graev made the con- tribution nat intended to honor its promise to join with mr graev to immediately remove the facade con- servation easement from the property’s title and we hold that nat had the ability to honor this promise by exercising its right to abandon the easement as set forth in paragraph iv b of the recorded deed our holding here is distinguishable from 646_f3d_6 d c cir aff ’g tcmemo_2009_208 which looked at similar abandonment language in an easement deed and concluded de- ductions cannot be disallowed based upon the remote possibility the charity will abandon the easements see also 687_f3d_21 1st cir aff ’g in part vacating and remanding in part 136_tc_294 and 134_tc_182 in commissioner v simmons f 3d pincite the court_of_appeals for the d c circuit stated that the commissioner has not shown the possibility the charity will actually abandon its rights is more than negligible the charity has been holding and monitoring easements in the dis- trict of columbia since yet the commissioner points to not a single instance of its having abandoned its right to enforce in the instant case however nat gave mr graev an explicit written promise that it would abandon its rights in the easement if certain events occurred we find nothing to indicate that nat did not intend to comply with its written promises verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner accordingly we find that the commissioner has shown that the possibility that nat would actually abandon its rights was more than negligible merger doctrine alternatively the graevs argue that the entire side letter was extinguished under the common_law doctrine_of merger this argument is also without merit while the doctrine_of merger generally extinguishes terms of preliminary contracts or negotiations upon the recording of a deed so that only the terms in the recorded deed remain there are exceptions to this general_rule n y jur 2d real_property sales and exchanges sec_140 assuming the doctrine_of merger applies to the side letter the provisions in the side letter would fall within one of these exceptions and survive the deed the merger rule does not apply where there is a clear intent evidenced by the parties that a particular provision of the contract shall survive the deed see novelty crystal corp v psa institutional partners l p n y s 2d app div intention of the parties may be derived from the instruments alone or from the instruments and the surrounding circumstances goldsmith v knapp n y s 2d app div in seibros fin corp v kirman n y s app div a new york court held that because an agreement giving the purchaser a right to reconvey property that was claimed to be the inducing cause which persuaded the plaintiff to purchase the property t he contract clearly shows that there was no intention on the part of the parties to merge the con- tract in the deed a contract for the sale of real_estate is merged in the deed only when the latter is intended to be accepted in full performance of the former likewise we find that the side letter was an inducing cause that persuaded mr graev to contribute the conserva- tion easement and cash to nat before he even filled out his application to nat mr graev emailed nat asking for its thoughts on the side letter and after receiving nat’s assur- ances that the side letter would not affect the deductibility of his contribution he specifically requested the side letter moreover after the donation when nat recognized that the verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports side letter might be detrimental to mr graev’s tax deduc- tions nat offered to rescind the side letter and mr graev did not accept nat’s offer indicating that the parties under- stood the side letter had survived the deed accordingly we find that nat’s promises in the side letter to return to the easement and cash were enforceable because we find a clear intent evidenced by the parties that the side letter would survive the deed nullity the graevs appear to argue that nat’s side letter is a nul- lity and should be disregarded for tax purposes because it provides for the donor’s potential recovery_of the contribu- tions in the event of unwanted tax consequences in support of this argument the graevs rely primarily on 142_f2d_824 4th cir rev’g a memorandum opinion of this court the holding of the court_of_appeals in procter however is inapposite to this case in procter the donors assigned to their children gifts of remainder interests in two trusts subject_to the following clause i n the event it should be determined by final judgment or order of a competent federal court of last resort that any part of the transfer in trust hereunder is subject_to gift_tax it is agreed by all the parties hereto that in that event the excess property hereby transferred which is decreed by such court to be subject_to gift_tax shall automatically be deemed not to be included in the conveyance in trust hereunder and shall remain the sole property of the taxpayer id pincite under that clause if the gifts were held by the courts to be taxable then the gifts would be undone and the donors would then be not liable for the tax for which the courts had held them liable the clause purported not only to undo the gifts but also to undo the judicial decision the court_of_appeals for the fourth circuit held that the clause in procter was clearly a condition_subsequent and void because contrary to public policy id for three reasons such a clause has a tendency to discourage the collec- tion of the tax by the public officials charged with its collec- tion thereby discouraging efforts to collect the tax id verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner t he effect of the condition would be to obstruct the administration of justice by requiring the courts to pass upon a moot case id t he condition is to the effect that the final judgment of a court is to be held for naught because of the provision of an indenture necessarily before the court when the judg- ment is rendered id that is a final judgment would cause the condition to be operative but the condition should not be allowed to operate to undo the judgment since the instrument containing the condition was before the court and all matters pertaining thereto merged in the judgment id pincite none of these three reasons would apply to nullify nat’s side letter first the conditions in nat’s side letter would not discour- age the collection of tax this opinion decides that the graevs are not entitled to charitable_contribution deductions and that there are therefore deficiencies in their income_tax and the return of the contributions to the graevs would not at all undo or contradict that holding but would instead be consistent with that holding in order for the condition in the side letter to be triggered the deductions must be dis- allowed and income_tax will thereafter be owing whether or not the contribution is returned second the possibility of the subsequent return of the con- tributions does not render this case moot the graevs claimed deductions the irs disallowed them and determined deficiencies of tax the graevs challenged that determination and we must decide the matter if we had upheld the deduc- tions the condition in the side letter would never have been met the gift would be complete the contribution would be deductible assuming other qualifications are met and we would enter decision in favor of the graevs to overturn the irs’s deficiency determination because instead we disallow the deductions and enter decision in the irs’s favor upholding the deficiency determination the condition in the side letter is triggered and the gift presumably reverts to the donor however in this case unlike procter the reversion to the donor would not be inconsistent with the court’s holding-ie the tax collector in our case unlike proctor would collect the tax consistent with the judgment even if verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports the condition become operative and the gift were returned to the donor third although the final judgment in the irs’s favor would cause the side letter to be operative the return of the contribution pursuant to the side letter would not operate to undo the judgment as was the case in procter the return would have no effect on the graevs’ tax_liabilities other cases have similarly distinguished procter and have held that certain tax contingency provisions are not void as against public policy see 130_tc_1 n a clause that increases the amount donated to charity should the value of the estate be increased would not make us opine on a moot issue ie the value of the estate and wouldn’t in any way upset the finality of our decision in this case aff ’d 586_f3d_1061 8th cir 63_tc_771 stating that the agreement makes no attempt to nullify the court’s determina- tion citing 9_tc_631 and o’brien v commissioner t c estate of petter v commissioner tcmemo_2009_280 a judg- ment adjusting the value of each unit will actually trigger a reallocation of the number of units between the trusts and the foundation under the formula_clause so we are not issuing a merely declaratory_judgment aff ’d 653_f3d_1012 9th cir voluntary removal of the easement the event that might defeat the contribution to nat is the removal of the easement and the return of the cash pursu- ant to nat’s side letter even if as a matter of law the side letter was not enforceable for any of the reasons the graevs advance the question would remain whether as a matter of fact in date there was a non-negligible possibility that the irs would disallow the graevs’ contribution deduc- tion and nat would voluntarily remove the easement we have found that there was mr graev evidently concluded that nat’s promise should be believed he took deliberate steps to obtain its promise and his conclusion is evidence of what was likely nat made such promises to mr graev and others precisely because it was soliciting contributions from verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie graev v commissioner within a community of potential donors and the ability of such an organization to obtain solicitations might well be undermined if it got a reputation for failing to keep its prom- ises to decide that there was no non-negligible possibility that nat would voluntarily extinguish the easement and return the cash would require us to find that in order to induce mr graev to make his contribution nat made cyn- ical promises that it fully intended to break our record will not support such a finding the stipulated evidence simply shows a non-profit organization going about accomplishing its purpose if we speculate without evidence that nat might have reneged on its promise or even if we assume that nat probably would have reneged on its promise that still leaves us with at least a non-negligible possibility that nat would have done what it said it would do that possibility is fatal to the graevs’ contribution deductions iii conclusion thus on the evidence before us we find that there was a substantial possibility that the irs would challenge the graevs’ easement contribution deductions we hold that nei- ther state nor federal_law would prevent enforcement of the side letter and we find that apart from any legal enforce- ability of the side letter it reflected what nat was likely to do in the event of irs disallowance for these reasons we conclude that at the time of mr graev’s contributions to nat the possibility that the irs would disallow the graevs’ deductions for the contributions and as a result that nat would promptly refund mr graev’s entire cash endowment contribution and join with mr graev to immediately remove the facade conservation_easement from the property’s title as it prom- ised was not so remote as to be negligible accordingly under c f_r sec_1_170a-1 and sec_1_170a-7 the deduction relating to the cash contributions is disallowed likewise under c f_r sec_1_170a-1 sec_1 170a- a and 170a-14 g the easement contribution deductions are disallowed verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie united_states tax_court reports to reflect the foregoing an appropriate order will be issued f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v graev jamie
